Count 1 of the indictment was eliminated from consideration of the jury by the charge of the court, as there was no evidence adduced upon the trial of this case to sustain said count, which charged that the defendant distilled, made, or manufactured alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol.
The case was submitted to the jury on count 2 of the indictment, and this count charged that since November 30, 1919, the defendant manufactured, sold, gave away, or had in his possession, a still, apparatus, appliance, or some device or substitute therefor, to be used for the purpose of manufacturing prohibited liquors or beverages.
There were numerous exceptions reserved to the rulings of the court upon the testimony. In none of these rulings are we able to discover any error which in our opinion affected injuriously the substantial rights of the defendant.
Without conflict the evidence disclosed that in a field, beyond some bushes and briers, from the defendant's home and within 200 or 300 yards of his house, there was found by the searching party of officers a still of about 150-gallon capacity; also, 150 gallons of beer, and numerous tools, utensils, etc. The still was complete with the exception of the worm and connecting pipes, and in the barn of defendant, 25 or 30 steps from his house, they found a coil copper still worm which the defendant admitted belonged to him. At the still place there was stove wood which the defendant also admitted was his wood and that it was cut by him. He, however, denied ownership or possession of the still, and insisted that he knew nothing about a still being at the designated place until he was conducted there by the officers. He also testified that he knew nothing about his stove wood being at the still, and stated that it was being used without his permission or knowledge. *Page 73 
Under the rule of evidence fixed by section 2 of the act, for the violation of which this defendant was charged (Acts 1919, p. 1086), the unexplained possession of any part of a still, etc., is prima facie evidence of the violation of the act and of the guilt of the defendant. Maisel v. State, 17 Ala. App. 12,81 So. 348; Lindsey v. State, 18 Ala. App. 494,93 So. 331; Andrew Gamble v. State, post, p. 82, 95 So. 202
Here, the defendant freely admitted the ownership and possession of the coil copper still worm, and thus assumed the burden of explaining to the satisfaction of the jury his possession thereof. In his effort to so explain such possession, the court allowed him every opportunity to do so, the question finally resting with the jury for its determination.
Under all the evidence in this case the court properly submitted the guilt or innocence of the defendant to the jury, and throughout the entire trial committed no error necessitating a reversal of the judgment appealed from.
The exception reserved to the oral charge of the court is without merit, as it has many times been held a charge that the interest the defendant has in the case may be considered by the jury in weighing his testimony is proper. 4 Ency. Dig. Ala. Reports, p. 395, par. 534 (2).
The record is free from error.
Affirmed.